DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-14, 16-19, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al.1
With regard to claim 1, Lee discloses a method for reconstructing an image from undersampled k-space data acquired with a magnetic resonance imaging (MRI) system (CS-MRI reconstructs a high-resolution image from randomly sub-sampled k-space data [i.e. reconstructing an image from undersampled k-space data acquired with a magnetic resonance imaging (MRI) system] by utilizing the sparsity of the data, pg 2 para 2), the steps of the method comprising:
(a) providing to a computer system, undersampled k-space data and calibration data acquired with an MRI system (Recently, deep learning has proved to be an important framework 
(b) processing the calibration data with a computer system to learn parameters for a machine learning algorithm implemented with a hardware processor and memory of the computer system (low-frequency auto-calibration signal (ACS) lines are necessary to compose the aliasing artifacts [implicitly, processing the calibration data with a computer system] mainly from high frequency edge signals rather than low frequency image repetitions, pg 11 para 2, In the convolutional layer, the weights of convolution play a key role to extract the features of the inputs. Specifically, let xi denote the I-th layer input and wl, bl represent weights and bias of I-th convolution layer, respectively [implicitly, learn parameters for a machine learning algorithm implemented with a hardware processor and memory of the computer svstem. Pg. 9, para 2);
(c) estimating missing k-space data by inputting the undersampled k-space data to the machine learning algorithm (a representative parallel MRI (pMRI) technique that interpolates the missing k-space data [i.e. estimating missing k-space data] by exploiting the diversity of the coil sensitivity maps. On the other hand, CS-MRI reconstructs a high-resolution image from randomly 
(d) reconstructing an image from the undersampled k-space data and the estimated missing k-space data (generalized autocalibrating partial parallel acquisition (GRAPPA) [2] is a representative parallel MRI (pMRI) technique that interpolates the missing k-space data by exploiting the diversity of the coil sensitivity maps. On the other hand, CS-MRI reconstructs a high-resolution image from randomly sub-sampled k-space data by utilizing the sparsity of the data in the transformed domain [i.e. reconstructing an image from the undersampled k-space data and the estimated missing k-space data]. CS algorithms are commonly formulated as penalized inverse problems that minimize the tradeoff between the data fidelity term in the k-space and the sparsity penalty in the transform domain, pg 2 para 2).
With regard to claim 2, Lee further discloses that the machine learning algorithm is a neural network (convolution neural network (CNN) [i.e. the machine learning algorithm is a neural network], which is a particular form of feedforward neural networks, use trainable filters (or weights) and convolution operations between the input and filters. CNN implicitly learns the filter coefficients to effectively extract local features from the training data, p. 2 para 3). 
With regard to claim 3, Lee further discloses that the neural network includes at least one layer that implements a non-linear activation function (Batch normalization has been widely used in CNN training by incorporating a normalization and scale-shift step before the input of non-linear layer [implicitly, the neural network includes at least one layer that implements a non-linear activation function]. pg 9 para 2).
claim 4, Lee further discloses that the neural network is a convolutional neural network (convolution neural network (CNN) [i.e. the neural network is a convolutional neural network], which is a particular form of feedforward neural networks, use trainable filters (or weights) and convolution operations between the input and filters. CNN implicitly learns the filter coefficients to effectively extract local features from the training data, pg 2 para 3).
With regard to claim 11, Lee further discloses that the neural network comprises a plurality of layers in which at least some of the plurality of layers implement non-linear processing (Batch normalization has been widely used in CNN training by incorporating a normalization and scale-shift step before the input of non-linear layer (implicitly, a plurality of layers in which at least some of the plurality of layers implement non-linear processing). It stabilizes learning by normalizing the mini-batch of input to have proper mean and variance. It can significantly improve the performance by reducing the problem from poor initialization and helps gradient flow. ReLU is a necessary non-linear mapping which has an advantage for training the network by reducing the gradient vanishing problem, pg 9 para 2).
With regard to claim 12, Lee further discloses that each of the plurality of layers except a last one of the plurality of layers implement non-linear processing (Batch normalization has been widely used in CNN training by incorporating a normalization and scale-shift step before the input of non-linear layer [implicitly, each of the plurality of layers except a last one of the plurality of layers implement non-linear processing]. It stabilizes learning by normalizing the mini-batch of input to have proper mean and variance. It can significantly improve the performance by reducing the problem from poor initialization and helps gradient flow. ReLU is a necessary non-linear mapping which has an advantage for training the network by reducing the gradient vanishing problem, pg 9 para 2).
With regard to claim 13, Lee further discloses that the calibration data are acquired as auto-calibration signal (ACS) data together with the undersampled k-space data (it is easier to learn 
With regard to claim 14, Lee further discloses that the calibration data are acquired in a separate scan from the undersampled k-space data (it is easier to learn aliasing artifact from regular sampling patterns with a few low-frequency k-space data. Here, additional low-frequency auto-calibration signal (ACS) lines are necessary to compose the aliasing artifacts mainly from high frequency edge signals rather than low frequency image repetitions pg 11 para 2, as long as the training can be carried out once with extensive datasets (eg. on the manufacturer side), the reconstruction can be carried out immediately for each scanner [implicitly, calibration data are acquired in a separate scan from the undersampled k-space data], pg 4 para 2).
With regard to claim 16, Lee further discloses that step (b) includes applying a linear k-space interpolation to the calibration data to increase a size of the calibration data before processing the calibration data to learn the parameters for the machine learning algorithm (recent ALOHA algorithm fully extends the insight of GRAPPA and converts CS-MRI and pMRI problem into a k-space interpolation problem [implicitly, applying a linear k-space interpolation to the calibration data to increase a size of the calibration data before processing the calibration data to learn the parameters for the machine learning algorithm) using a low-rank interpolation using a structured matrix completion, pg 5 para 1; current invention multi-scale increases size, pg 17, fig. 10).
With regard to claim 17, Lee further discloses that step (a) includes acquiring the undersampled k-space data and the calibration data with the MRI system and providing the undersampled k-space data and the calibration data to the computer system (Recently, deep 
With regard to claim 18, Lee further discloses that processing the calibration data with a computer system to learn the parameters for the machine learning algorithm includes minimizing a loss function (The stochastic gradient descent (SGD) method with the momentum was used to train the weights of the network and minimize the loss function [i.e. learn the parameters for the machine learning algorithm includes minimizing a loss function], pg 13 para 1 ).
With regard to claim 19, Lee further discloses that the loss function is a mean squared error (The reconstruction performance was measured by the normalized mean square error [i.e. loss function is a mean squared error] (NMSE), pg para 2).
With regard to claim 25, Lee discloses a method for reconstructing an image from undersampled k-space data acquired with a magnetic resonance imaging (MRI) system (CS-MRI reconstructs a high-resolution image from randomly sub-sampled k-space data [i.e. reconstructing an image from undersampled k-space data acquired with a magnetic resonance imaging (MRI) system] by utilizing the sparsity of the data, pg 2 para 2), the steps of the method comprising:

(b) processing the calibration data to learn a non-linear mapping from the calibration data (low-frequency auto-calibration signal (ACS) lines are necessary to compose the aliasing artifacts mainly from high frequency edge signals rather than low frequency image repetitions, pg 11 para 2, ReLU is a necessary non-linear mapping [implicitly, processing the calibration data to learn a non-linear mapping from the calibration data] which has an advantage for training the network by reducing the gradient vanishing problem, pg 9 para 2);
(c) estimating missing k-space data by applying the non-linear mapping to the undersampled k-space data (a representative parallel MRI (pMRI) technique that interpolates the missing k-space data [i.e. estimating missing k-space data] by exploiting the diversity of the coil sensitivity maps. On the other hand, CS-MRI reconstructs a high-resolution image from randomly sub-sampled k-space data by utilizing the sparsity of the data in the transformed domain, pg 2 para 
(d) reconstructing an image from the undersampled k-space data and the estimated missing k-space data (generalized autocalibrating partial parallel acquisition (GRAPPA) (2) is a representative parallel MRI (pMRI) technique that interpolates the missing k-space data by exploiting the diversity of the coil sensitivity maps. On the other hand, CS-MRI reconstructs a high-resolution image from randomly sub-sampled k-space data by utilizing the sparsity of the data in the transformed domain (i.e. reconstructing an image from the undersampled k-space data and the estimated missing k-space data). CS algorithms are commonly formulated as penalized inverse problems that minimize the tradeoff between the data fidelity term in the k-space and the sparsity penalty in the transform domain, pg 2 para 2). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of Samsung.2
With regard to claim 5, Lee discloses the invention above, but Lee did not disclose that the convolutional neural network comprises a plurality of layers in which each layer includes applying a convolution operation on data input to that layer, wherein each of the plurality of layers comprises a number of input channels and a number of output channels, and wherein at least some of the plurality of layers comprise applying non-linear processing on an output of the convolution operation. However, Samsung is in the field of a machine learning technology (para 0003) and discloses that the convolutional neural network comprises a plurality of layers in which each layer includes applying a convolution operation on data input to that layer (a convolutional neural network (CNN) including a plurality of convolution layers [i.e. the convolutional neural network comprises a plurality of layers) stored in a non-transitory memory, para 0009, Convolution layers 23 and 25 perform a convolution operation on image data 50 and 52 that are input to the respective layers 21 and 22 [i.e. each layer includes applying a convolution operation on data input to that layer], and generate feature maps 51 and 53, para 0041 ), wherein each of the plurality of layers comprises a number of input channels and a number of output channels (a convolution layer that receives 4-channel input image data 310 and outputs 6-channel output [i.e. each of the plurality of layers comprises a number of input channels and a number of output channels) image data 320, para 0066), and wherein at least some of the plurality of layers comprise applying non-linear processing on an output of the convolution operation (In a CNN, a variety of filters for extracting features of an image through a convolution operation, and pooling or non-linear activation functions to add nonlinearities, are used altogether to learn to recognize an object, para 0006, The output layer 30 may classify the image data 50 by combining various features represented in the feature map 54 [implicitly, applying non-linear processing on an output of the convolution 
With regard to claim 6, modified Lee discloses the invention above, but Lee did not disclose that the learned parameters comprise weights for the convolution operation in each layer. However, Samsung discloses that the learned parameters comprise weights for the convolution operation in each layer (The configuration of a CNN (e.g., the number of hidden layers, the number and size of filters in each layer, and the like) is generally determined in advance, and a weight matrix for filters in each layer [i.e. weights for the convolution operation in each layer] is set to an appropriate value, using data that have already been classified, para 0042). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee with the teachings of Samsung for the purpose of training a convolutional neural network (CNN) (Samsung p:iro 0003).
With regard to claim 7, Lee further discloses that the learned parameters further comprise biases for at least some of the plurality of layers (Specifically, let xi denote the I-th layer input and wl, bl represent weights and bias of I-th convolution layer [i.e. biases for at least some of the plurality of layers], pg 9 para 2).
With regard to claim 8, modified Lee discloses the invention above, but Lee did not disclose that the non-linear processing includes applying an activation function to the output of the convolution operation. However, Samsung discloses that the non-linear processing includes applying an activation function to the output of the convolution operation (In a CNN, a variety of filters for extracting features of an image through a convolution operation, and pooling or non-linear activation functions [implicitly, applying an activation function to the output of the convolution operation] to add nonlinearities, are used altogether to learn to recognize an object, para 0006, The output layer 30 may classify the image data 50 by combining various features 
With regard to claim 9, Lee further discloses that the activation function comprises a rectified linear unit (the proposed artifact learning network consists of convolution layer, batch normalization (29), rectified linear unit (ReLU) [i.e. comprises a rectified linear unit] (9), and contracting path connection with concatenation, pg 9 para 1 ).
With regard to claim 10, Lee further discloses that the non-linear processing includes applying batch normalization to the output of the convolution operation (After the convolution layer, we apply batch normalization (BN) (i.e. applying batch normalization to the output of the convolution operation] [29) and the rectified linear unit (ReLU) (30) sequentially to construct a single block of operation, pg 9 para 2).

Claims 15, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of Mayo.3
With regard to claim 15, Lee discloses the invention above, but Lee did not disclose that the undersampled k-space data are complex-valued. data, and step (c) includes embedding the undersampled k-space data in a higher dimensional real space before inputting the undersampling k-space data to the machine learning algorithm. However, Mayo is in the field of magnetic resonance imaging ("MRI") (para 0003) and discloses that the undersampled k-space data are complex-valued data (the spatial position vector, t.(x) is the spatial distortion function due to gradient nonlinearity, 0 is the field of excitation, g[k) is the kth signal measurement at k-space position w[k). and n is complex Gaussian noise [i.e. the undersampled k-space data are complex-valued data], para 0019), and step (c) includes embedding the undersampled k-space data in a 
	With regard to claim 20, Lee discloses the invention above, but Lee did not disclose that the undersampled k-space data sample k-space using a Cartesian sampling pattern. However, Mayo discloses that the undersampled k-space data sample k-space using a Cartesian sampling pattern (in the presence of gradient nonlinearity, A is mapping from a non-uniform image space grid onto a uniform k-space grid for Cartesian MRI [i.e. the undersampled k-space data sample k-space using a Cartesian sampling pattern], para 0024). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee with the teachings of Mayo for the purpose of reducing artifacts in MRI data (Mayo para 0003). 
	With regard to claim 21, Lee discloses the invention above, but Lee did not disclose that the undersampled k-space data sample k-space using a non-Cartesian sampling pattern. However, Mayo discloses that the undersampled k-space data sample k-space using a non-Cartesian sampling pattern (For non-Cartesian sampling (i.e. the undersampled k-space data sample k-space using a non-Cartesian sampling pattern]. the forward operator can be efficiently implemented using a type-Ill NUFFT operator, para 0025, including echo planar imaging ("EPI")), para 0065). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee with 
the teachings of Mayo for the purpose of reducing artifacts in MRI data (Mayo para 0003).
claim 22, Lee discloses the invention above, but Lee did not disclose that the undersampled k-space data are three-dimensional k-space data. However, Mayo discloses that the undersampled k-space data are three-dimensional k-space data (three-dimensional images by performing a Fourier transformation of raw k-space data [i.e. the undersampled k-space data are
three-dimensional k-space data]; performing other image reconstruction algorithms, such as iterative or backprojection reconstruction algorithms; applying filters to raw k-space data or to reconstructed images; generating functional magnetic resonance images; calculating motion or flow images, para 0098). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee with the teachings of Mayo for the purpose of reducing artifacts in MRI data (Mayo para 0003).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of Setsompop.4
	With regard to claim 23, Lee discloses the invention above, but Lee did not disclose that the undersampled k-space data were acquired from multiple different slices simultaneously using a simultaneous multislice acquisition and the calibration data include calibration data for each of the multiple different slices. However, Setsompop is in the field of magnetic resonance imaging ("MRI") (para 0002) and discloses that the undersampled k-space data were acquired from multiple different slices simultaneously using a simultaneous multislice acquisition and the calibration data include calibration data for each of the multiple different slices (in scans that require information
derived from acquired MR data to control the further performance of the scan, the data acquisition server 112 is programmed to produce such information and convey it to the pulse sequence server 110. For example, during prescans, MR data is acquired and used to calibrate the pulse sequence performed by the pulse sequence server 110. Also, navigator signals may be acquired during a scan 
sampling trajectory results in the distribution of aliasing patterns both in the imaging plane of each slice location and across the multiple slice locations, para 0050). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee with the teachings of Setsompop for the purpose of acquiring accelerated three-dimensional image data with an MRI system (Setsompop para 0002).
	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of Siemens.5
	With regard to claim 24, Lee discloses the invention above, but Lee did not disclose that estimating the missing k-space data in step (c) further comprises estimating replacement values for at least some of the undersampling k-space data by inputting the undersampled k-space data to the machine learning algorithm, and wherein values in the undersampled k-space data for which replacement values are estimated are replaced by the replacement values before reconstructing the image in step (d). However, Siemens is in the field of non-invasive functional assessment of coronary artery stenosis (para 0002) and discloses that estimating the missing k-space data in
step (c) further comprises estimating replacement values for at least some of the undersampling k-space data by inputting the undersampled k-space data to the machine learning algorithm (scanner 700 (image acquisition device) is used for image acquisition 702, and the images are transferred 
800 to the workstation 810. The workstation then performs the subsequent FFR calculation 806, resulting in the predicted FFR value, para 0077, A FFR value for the stenosis of interest is determined based on the extracted set of features using a trained machine-learning based mapping [implicitly, comprises estimating replacement values for at least some of the undersampling k-space data by inputting the undersampled k-space data to the machine learning algorithm], para 0006), and wherein values in the undersampled k-space data for which replacement values are estimated are replaced by the replacement values before reconstructing the image in step (d) (an FFR value for a new dataset (unseen data) is calculated by using the learned mapping from the training phase. To achieve this, the required features are extracted from the new dataset and the values for the features are used as input to the pre-learned mapping [implicitly, values in the undersampled k-space data for which replacement values are estimated are replaced by the replacement values before reconstructing the image], para 0026). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee with the teachings of Siemens for the purpose of providing machine learning based non-invasive functional assessment of medical image data (Siemens para 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lee, Dongwook, Jaejun Yoo, and Jong Chul Ye. "Deep artifact learning for compressed sensing and parallel MRI." arXiv preprint arXiv:1703.01120 (2017).
        2 US Publication No. 2016/0162782.
        3 US Publication No. 2017/0038452.
        4 US Publication No. 2013/0099784.
        5 US Publication No. 2016/0106321.